Citation Nr: 0606279	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  96-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chondromalacia and arthritis of the right knee.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to November 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
veteran was afforded an RO hearing in May 1996 and Travel 
Board hearings in September 1997 and June 1998.  A transcript 
of each hearing is of record. 

When this case was most recently before the Board in December 
2003, it was remanded for further action by the originating 
agency.  While the case was in remand status, the veteran's 
appeal for service connection for ankylosing spondylitis and 
Reiter's syndrome was resolved by a July 2005 rating 
decision, which granted service connection for 
spondyloarthropathy.  

The issue of entitlement to a TDIU is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  Prior to September 11, 2003, flexion of the veteran's 
right knee was not limited to less than 30 degrees.  

2.  From September 11, 2003, the limitation of flexion of the 
veteran's right knee has more nearly approximated limitation 
to 15 degrees than limitation to 30 degrees.  

3.  There is no instability or limitation of extension of the 
right knee.


CONCLUSIONS OF LAW

1.  Prior to September 11, 2003, the criteria for an initial 
evaluation in excess of 20 percent for chondromalacia and 
arthritis of the right knee had not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).

2.  From September 11, 2003, the criteria for an initial 
evaluation of 30 percent for chondromalacia and arthritis of 
the right knee have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated long before the 
enactment of the VCAA.  The record reflects that he was 
provided the required notice, to include notice that he 
should submit any pertinent evidence in his possession, by 
means of April 2004 and August 2005 letters from the agency 
of original jurisdiction.  

The Board notes that the veteran's VA treatment records, 
private medical records and Social Security Administration 
medical records have been obtained.  The veteran has 
testified at hearings on appeal.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  

Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  In this regard, the Board notes that in September 
2002, the Board ordered its development unit to make 
arrangements for the veteran to be afforded a VA examination 
to determine the degree of severity of his right knee 
disability.  In accordance with this directive, the veteran 
was provided an appropriate VA examination in September 2003.  
In December 2003, the Board remanded the case to the 
originating agency because the regulation authorizing the 
Board to consider evidence in the first instance without a 
waiver from the veteran or his representative was invalidated 
by the Court.  At the time of the December 2003 remand, the 
Board was not aware that the veteran had already been 
provided the required examination of his right knee in 
September 2003.  As a result, the Board ordered the 
originating agency to make arrangements for the veteran to be 
afforded a VA examination of his right knee.  Subsequent to 
the Board's remand, the report of the September 2003 
examination was associated with the claims folders and the 
originating agency correctly determined that this examination 
report is in compliance with the Board's remand directive.  
Consequently, another VA examination is not required.   

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's right knee claim after 
providing the required notice and that any procedural errors 
in the development and consideration of this claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

History and Analysis

This appeal stems from a rating decision in December 1995 
which originally granted service connection for softening of 
the cartilage of the right kneecap and evaluated the 
disability as 10 percent disabling.  By rating decision in 
July 2005, the veteran's right knee disability was 
reclassified as chondromalacia and arthritis of the right 
knee.  This decision also assigned a 20 percent rating for 
the veteran's right knee disability from the effective date 
of service connection, October 31, 1995.  The veteran 
maintains that he is entitled to an initial rating in excess 
of 20 percent for his right knee disability.

At his June 1996 RO hearing and his Board hearings in 
September 1997 and January 1998, the veteran asserted that he 
had frequent pain, stiffness, instability, and swelling of 
the right knee.  He asserted that he should be assigned a 
higher rating for his right knee disability.  

The veteran was provided VA medical examinations in November 
1995, November 2000, and September 2003.  At these 
examinations, the veteran complained of pain, instability, 
and swelling of the right knee.  The examination reports show 
that the veteran had full extension of the right knee and no 
swelling or instability of the right knee.

The November 1995 VA examination revealed full flexion of the 
right knee.  The November 2000 VA examination revealed 50 
degrees of flexion without pain, and 95 degrees of flexion 
with pain.  

The September 2003 examination revealed the most right knee 
disability.  The report of this examination notes that the 
veteran had 45 degrees of flexion, with pain beginning at 30 
degrees.  The extent of the veteran's right knee pain on 
repeated motion could not be assessed without resorting to 
speculation.  With increasing amounts of resistance, from 
light to strong, during range of motion, the veteran had full 
extension and 30 degrees of flexion of the right knee.  The 
examiner reported that there were no signs of incoordination, 
weak movements, or excessive fatigability during repeated 
range of motion exercises of the right knee.  The veteran 
stated that any range of motion past 30 degrees caused severe 
pain.  Right knee X-rays showed mild osteoarthritis.  The 
diagnoses included chondromalacia and arthritis of the right 
knee, with pain causing mild functional impairment.  The 
examiner noted that the veteran described flare-ups which 
would be expected to cause an additional limit on functional 
ability of 50 percent reduction in the range of motion.

VA outpatient treatment records reveal occasional complaints 
of pain and swelling of the right knee.

The medical evidence reveals no instability of the right 
knee; therefore, an initial compensable rating is not 
warranted under Diagnostic Code 5257.

Since the veteran has always been shown to have full right 
knee extension, without pain, the veteran is not entitled to 
a compensable initial rating for limitation of extension 
under Diagnostic Code 5261.

Prior to September 11, 2003, the veteran was shown to have at 
least 50 degrees of flexion of the right knee without pain.  
Prior to that time he was not shown to have additional 
limitation due to pain, incoordination, or weakness; on 
repeated use; or during flare ups.  Accordingly, the Board 
concludes that an initial rating in excess of 20 percent for 
limitation of flexion under Diagnostic Code 5260 is not 
warranted prior to September 11, 2003.  

The Board notes that September 2003 VA examiner indicated 
that the veteran described flare-ups which would be expected 
to cause an additional limit on functional ability of 50 
percent reduction in range of motion.  This examiner found 
that the veteran had 30 degrees of extension without pain.  
The Board must consider limitation due to pain, 
incoordination, or weakness; on repeated use; or during flare 
ups.  See Deluca, supra.  If the veteran's painless range of 
right knee motion was decreased by half on flare-ups, this 
would indicate flexion limited to 15 degrees.  Although this 
extent of limitation of motion is not always present, with 
application of 38 C.F.R. § 4.7, the Board concludes that the 
disability warrants a 30 percent evaluation under Diagnostic 
Code 5260 from September 11, 2003, the date of the VA 
examination.  This is the maximum evaluation authorized for 
limitation of extension.  

The Board has considered whether there is any other schedular 
basis for granting a rating in excess of 20 percent prior to 
September 11, 2003, or in excess of 30 percent from that date 
but has found none.  In particular, the Board notes that 
Diagnostic Code 5262 is not applicable because the veteran 
does not have malunion or nonunion of the tibia or fibula.  
As reflected above, the Board has considered whether staged 
ratings are warranted and has in fact granted a higher rating 
for a portion of the initial evaluation period.  Finally, the 
Board has considered whether this case should be forwarded to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record reflects that the veteran has not required 
frequent hospitalization for his knee disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the right knee 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia and arthritis of the right knee during the 
initial evaluation period prior to September 11, 2003, is 
denied.

Entitlement to an evaluation of 30 percent for chondromalacia 
and arthritis of the right knee is granted from September 11, 
2003, subject to the criteria governing the payment of 
monetary benefits.


REMAND

With respect to the veteran's claim for a TDIU, the Board 
notes that although relevant evidence has been added to the 
record since August 2001, a supplemental statement of the 
case addressing the TDIU issue was last issued in August 
2001.  Moreover, it is not clear to the Board that the 
veteran is still claiming entitlement to this benefit since 
he reported at a September 2005 VA examination that he was 
currently employed as an estimator through the Right to Work 
Program. 

The Board also notes that the appellant has not received VCAA 
notice with respect to his claim for TDIU.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) for the following 
actions:

1.  The veteran should be requested to 
clarify whether he is still claiming 
entitlement to a TDIU.  If the veteran 
does not withdraw his appeal for this 
benefit, the following actions should be 
accomplished.

2.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. §  5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2005), for his TDIU claim, to include 
notice that he should submit any 
pertinent evidence in his possession and 
provide up-to-date information concerning 
his education and industrial background. 

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted, such as 
affording the veteran an appropriate VA 
examination to determine the impact of 
his service-connected disabilities on his 
ability to maintain substantially gainful 
employment.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case, which considers 
all evidence received since the August 
2001 supplemental statement of the case, 
and afford the veteran and his 
representative the requisite opportunity 
to respond before the claims folders are 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



			
               D. C. SPICKLER                                    
CONSTANCE B. TOBIAS
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
SHANE A. DURKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


